Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 4, 7, 8, 11, 17, 21 and 24-26 have been cancelled.
	Claims 1-3, 5, 6, 9, 10, 12-16, 18-20, 22 and 23 are pending and under examination. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 9/19/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9, 10, 12-16, 18-20, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fine et al. (US 20120093948; IDS filed 5/3/21) and Journois et al. (J Thorac Cardiovasc Surg 1994;107:1120-35). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims for example:


    PNG
    media_image1.png
    298
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    307
    780
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1, 3, 5, 6, 9, 12, 16, Fine et al. teach methods of treating pulmonary arterial hypertension with inhaled nitric oxide gas ([0222-0232]; claims 22, 24 and 25) thus the patient has pulmonary hypertension and thus better than a low, intermediate or a high probability of having pulmonary hypertension. Fine et al. teach that the nitric oxide can be delivered intermittently such as a pulse per inhalation or every other inhalation or every third inhalation by the patient [0187] thus not less than two skipped breaths consecutively or not exceeding one skipped breath consecutively. By intermittently, Fine et al. teaches: “intermittently means that the nitric oxide is delivered and then temporarily delivery of nitric oxide is reduced or stopped before resuming delivery again. The first, second and third periods of time can be equivalent periods of time or different periods of time. A period of time can be less than 1 second, less than 2 seconds, less than 5 seconds, less than 10 seconds, less than 15 seconds, less than 20 seconds, less than 30 seconds…” [0186] Thus, for example, in the embodiment where the equivalent time period is less than 5 seconds, then every time period is less than 5 seconds and the average time period between successive pulses does not exceed about 9 seconds or about 7 seconds and when every pulse is less than 5 seconds then the maximum time period between successive pulses of the gas comprising NO does not exceed about 15 seconds because each pulse is less than 5 seconds. Accordingly, Fine et al. teach administering a plurality of pulses of a gas comprising nitric oxide (NO) to a patient in need thereof over a plurality of breaths, wherein the gas comprising NO is not administered to the patient in at least one breath of the plurality of breaths and wherein an average time period between successive pulses of the gas comprising NO does not exceed about 9 seconds or does not exceed about 7 seconds and the maximum time period between successive pulses of the gas comprising NO does not exceed about 15 seconds.
	Regarding instant claims 2 and 10, one hour is equivalent to 60 minutes or 3600 seconds. 400 pulses per hour is equivalent to 1 pulse per 9 seconds, which is 1 pulse in less than 10 seconds, which is taught by Fine et al. and the periods of time less than that, such as less than 5 seconds or less than 2 seconds, would equate to more than 400 pulses per hour [0186]. So, in the embodiment of a pulse every 5 seconds, the method of Fine et al. would have 720 pulses of the gas over an hour which is at least 450 pulses.
	Regarding instant claims 13 and 14, “interstitial lung disease” is just another way of expressing pulmonary fibrosis where IPF is an interstitial lung disease.  In that regard, Fine et al. teach: “Inhaled NO can improve oxygenation in the setting of IPF with superimposed pulmonary hypertension.” [0218-0219]
Regarding instant claim 15, Fine et al. teach that: “In patients with COPD and secondary pulmonary arterial hypertension, inhaled NO for three months can decrease pulmonary artery pressures and pulmonary vascular resistance, and can increase cardiac index with no negative effects observed.” [0234]; see also [0229-0232]. Thus, the pulmonary hypertension is associated with COPD. 
	Regarding instant claims 19, 20, 22, Fine et al. teach that: “Nitric oxide can be delivered to a patient between at least 15 minutes, at least 30 minutes, at least 45 minutes, at least 1 hour, at least 2 hours, at least 3 hours, at least 4 hours or at least 6 hours” [0185-0188] where the NO can be inhaled intermittently for one or more days [0366, 0374] thus reading on administration for at least 15 minutes, at least 1 hour, for a plurality of days for at least 2 hours a day and for at least 6 hours a day. 
	Regarding instant claims 1 and 2, since Fine et al. teach administration of the same nitric oxide to treat the same conditions in the same amounts of nitric oxide then the method of Fine et al. will also provide an average decrease in systolic pulmonary arterial pressure in the patient of at least about 3 mm Hg. Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art methods are identical or substantially identical, the USPTO can require an applicant to prove that the prior art methods do not necessarily possess the characteristics of his claimed method. 
	Regarding instant claims 1 and 2, Journois et al. teach the artisan that when using inhaled nitric oxide as a therapy for pulmonary hypertension (Abstract) the artisan can expect at least about 3 mm Hg decrease is systolic pulmonary arterial pressure (sPAP) as shown in Figure 1 reproduced below:

    PNG
    media_image3.png
    656
    1157
    media_image3.png
    Greyscale


	 Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Fine et al. is that Fine et al.  do not expressly teach in a single embodiment the method of treating WHO Groups 1 and 3 pulmonary hypertension associated with ILD, IPF or COPD with a plurality of nitric oxide gas pulses in terms of mcg/kg IBW/hr as instant claimed over a period of 4 weeks wherein the method is effective to provide an average decrease in systolic pulmonary arterial pressure in the patient of at least about 3 millimeters of mercury (mm Hg). This deficiency in Fine et al. is cured by the teachings of Journois et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The level of skill is that of a nitric oxide medical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and nitric oxide chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the method of Fine et al. by treating WHO Groups 1 or 3 pulmonary hypertension associated with ILD, IPF or COPD patients with a plurality of nitric oxide gas pulses in terms of mcg/kg IBW/hr as instant claimed over a period of 4 weeks wherein the method is effective to provide an average decrease in systolic pulmonary arterial pressure in the patient of at least about 3 millimeters of mercury (mm Hg), as suggested by Journois et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Fine et al. already teach and suggest treating pulmonary hypertension associated with COPD, ILD and IPF and whether the pulmonary hypertension is classified as WHO Group 1, 2, 3, 10, or 100 it does not matter because the pulmonary hypertension of Fine et al. covers all such classifications. Thus, the ordinary artisan would have a reasonable expectation of success in treating WHO Group 1 or 3 pulmonary hypertension with the associated conditions in the absence of evidence to the contrary especially when the ordinary artisan in this field is a medical artisan. Fine et al. also teach and suggest intermittent pulsed NO gas inhalation for the treatment method. Therefore, the ordinary artisan would have a reasonable expectation of success in treating patients with pulmonary hypertension with the pulsed NO gas for the time periods instantly claimed wherein the method is effective to provide an average decrease in systolic pulmonary arterial pressure in the patient of at least about 3 millimeters of mercury (mm Hg).  Indeed, the art of Journois et al. provides an expectation that the sPAP will drop at least about 3 mm Hg with the inhaled nitric oxide therapy when treating pulmonary hypertension. Therefore, this is a predictable result when performing the method of Fine et al. Fine et al. also teach treatment for 3 months [0234], which is at least 4 weeks (instant claim 23) and would therefore have a reasonable expectation of success.
Regarding the limitations with mcg/kg IBW/hr units, the Examiner has this position. The term “IBW” means ideal body weight ([0014] of the instant specification). So, Applicant is taking the ranges of about 5-300 mcg/kg or about 30-75 mcg/kg and multiplying by some ideal body weight per hour. Converting to mcg to mg it would be about 0.005-0.3 mg/kg or about 0.03-0.75 mg/kg/hr times IBW. Fine et al. teach: “an effective amount can be given in the milligrams per kilogram of the patient administered per hour. For example, the effective amount can be, for example, at least about 0.01 mg/kg/hr, at least about 0.025 mg/kg/hr, at least about 0.05 mg/kg/hr, at least about 0.075 mg/kg/hr, at least about 0.1 mg/kg/hr, at least about 0.15 mg/kg/hr, at least about 0.2 mg/kg/hr, at least about 0.5 mg/kg/hr, at least about 0.75 mg/kg/hr, at least about 1 mg/kg/hr, at least about 1.5 mg/kg/hr, at least about 2 mg/kg/hr, at least about 2.5 mg/kg/ hr or at least about 5 mg/kg/hr administered in continuous or intermittent delivery. The amount can be, for example, at most about 50 mg, at most about 10 mg/kg/hr, at most about 7.5 mg/kg/hr, at most about 5 mg/kg/hr, at most about 2.5 mg/kg/hr, at most about 2 mg/kg/hr, at most about 1.5 mg/kg/hr, at most about 1 mg/kg/hr, at most about 0.5 mg/kg/hr, at most about 0.1 mg/kg/hr or at most about 0.05 mg/kg/hr administered in continuous or intermittent delivery. The milligram per kilogram per hour amount and delivery regimen (i.e. continuous or intermittent) of nitric oxide each can be selected in accordance with a variety of factors including type, species, age, weight, sex or medical condition of the patient, the severity of the condition to be treated, or the route of administration, or combinations thereof.” [0184] It appears that the ideal body weight is dependent upon lung size, height and gender ([0040] of the instant specification), so for hypothetical purposes, just taking a value of 150 for IBW and multiplying it by 0.03-0.075 mg/kg/hr provides: 4.5-11.25 mg/kg IBW/hr and Fine et al. unambiguously teach and suggest values within that range (at most about 10 mg/kg/hr, at most about 7.5 mg/kg/hr, at most about 5 mg/kg/hr) as shown above and would therefore have a reasonable expectation of success in administering the same amounts in the same units as claimed to treat the same conditions claimed. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments: 
All of Applicant’s arguments filed 9/19/22 have been carefully considered but are not persuasive. Applicant acknowledges that Fine et al. teach and suggest that nitric oxide can be delivered intermittently such as every other inhalation or every third inhalation as well as other embodiments (page 7 of remarks). Applicant argues that these are broad ranges and encompass possibilities that span multiple orders of magnitude and that Fine et al. fail to specifically describe that the average time period between successive pulses of the gas comprising NO does not exceed about 9 seconds for treating pulmonary hypertension or at least 400 pulses of the gas every hour to the patient. Applicant asserts that the present patent application demonstrates the criticality of administering NO according to the claimed dosing frequency. This criticality supports the non-obviousness of the claimed invention (page 8 of remarks). Applicant argues that: “…the inventors surprisingly discovered that the dosing frequency of iNO therapy has a substantial impact on the treatment efficacy in patients with pulmonary hypertension. As shown in Table 1 of the present patent application, a dose of iNO at 10, 30 or 75 mcg/kg IBW/hr with average skipped breath of O or 1 resulted in about 4 to about 4.5 mm Hg average reduction in decrease in systolic pulmonary arterial pressure (sPAP), compared to a dose of 15 mcg/kg IBW/hr with average skipped breath of 2 resulted in only 2.4 mm Hg average reduction. Id. at [0069]. Surprisingly, the lower dose of 10 mcg/kg IBW/hr provided a greater decrease in sPAP than the higher dose of 15 mcg/kg, and in fact the dose of 10 mcg/kg IBW /hr provided similar sPAP reductions as the higher doses of 30 mcg/kg IBW /hr and 75 mcg/kg IBW/hr. In other words, the data shows that even a small dose can be effective when the average number of skipped breaths is 0 or 1, which suggests that dosing frequency is critical for the method of reducing pulmonary hypertension.” Respectfully, the Examiner is again not persuaded. The Examiner’s response to this argument is filed on pages 15-16 of non-FINAL Office Action and is incorporated by reference. As explained previously, less frequent dosing results in a lower concentration of nitric oxide to exert its physiological effect with corresponding observed values. As acknowledged by Applicant, Fine et al. teach and suggest pulsed inhalation of every other breath which is exactly what Applicants did and the basis for their allegedly surprising results.  It is agreed upon that Fine et al. teach that inhaled NO can cause a significantly greater reduction in the systolic PAP [0360].  As confirmed by the art of Journois et al., the artisan in this art expects at least about 3 mm Hg average decrease in sPAP when administering iNO to treat pulmonary hypertension.  This is a predictable result. Applicant has not addressed any of the Examiner’s concerns raised in the non-FINAL filed 3/18/22 but merely cut and pasted previous arguments and the Examiner has shown that the data is predictable and expected. Respectfully, none of Applicant’s arguments are persuasive and the claims remain rejected.
Regarding the at least 400 pulses per hour limitation, the Examiner has shown that 400 pulses per hour is equivalent to 1 pulse per 9 seconds, which is 1 pulse in less than 10 seconds, which is taught by Fine et al. and the periods of time less than that, such as less than 5 seconds or less than 2 seconds, would equate to more than 400 pulses per hour [0186]. So, in the embodiment of a pulse every 5 seconds, the method of Fine et al. would have 720 pulses of the gas over an hour which is at least 450 pulses.
Regarding the argument that Fine et al. teach reduction of sPAP because such disclosure is only in the context of high-altitude primary edema, the Examiner found Journois et al. who found that inhaled nitric oxide to treat pulmonary hypertension results in at least about 3 mm Hg average decrease in sPAP. So, not only is the limitation inherent in the method of Fine et al. but also the art of Journois et al. confirms the result.
Respectfully, Applicant’s assertions of unexpected results are not persuasive. Applicant arguments are not persuasive and the claims remain rejected. Since the Examiner cannot discern allowable subject matter, then the Examiner suggests proceeding to the Board of Appeals.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613